Title: To Thomas Jefferson from George Hammond, 22 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown November 22nd: 1793

I have had the honor of receiving your letter of the 14th. curt:, upon which, as it announces the fixed determination of this government not to restore the British ship Roehampton, it is unnecessary for me, to offer many observations, or to enter into a minute examination of the reasoning or the facts by which that determination is justified.
I cannot however avoid remarking that although your position may be well founded—“that it would be a measure of incalculable consequences, to decide, that the smallest circumstances of military equipment to a vessel in” your “ports should invalidate her prizes through all time”—it may also be a measure of incalculable mischief to the general commerce of friendly powers (excepting that of France) trading with the United States, if the largest circumstances of military equipment,
 
superadded to French privateers, in your ports, provided they elude the vigilance of the officers appointed to watch over proceedings of this nature, shall not be considered by this government as sufficient to invalidate prizes brought into its ports by vessels under this predicament. In the present case the facts are, that the Schooner Industry, according to the deposition of Benjamin Baker of Baltimore (at whose wharf and ship-yard she lay during her additional equipment) had no more than four or six cannon mounted when she was brought to his wharf—that, when she left it, “she had four six pounders, eight four pounders and two howitzers completely mounted”—and that from Mr. Kelty’s report it appears that he himself was convinced that she had added to the number of her guns, and had made alterations of a warlike nature, but as he could not learn whence these additional cannon had been procured, he did not deem himself justifiable in refusing his assent to the authenticity of the documents produced by the Captain of the vessel, or in detaining her any longer.
The privateer Industry was therefore allowed to depart from Baltimore under an augmentation of force, more than double to that of her original appearance in that port: And to which augmentation I have reason to believe that her subsequent capture of the ship Roehampton is, in a great measure, if not entirely, to be imputed. I have the honor to be with sentiments of great respect, Sir, Your most obedient humble Servant

Geo. Hammond

